DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims. Claims 1-3 are currently examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Susumu et al (JP 10291892 A, machine translation, “Susumu”).
Regarding claim 1, Susumu (entire document) teaches a method of determining (estimating) an oxygen concentration in monocrystalline silicon, the method comprising pulling up the monocrystalline silicon 40 from a silicon melt 24 in a quartz crucible 12 while applying a horizontal magnetic field to the silicon melt 24 (figs 1, 5(1) and 5(2), 0017, 0019, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Susumu as applied to claim 1 above, and further in view of Robert H. Fuerhoff (US 5882402 A, “Fuerhoff”).
Regarding claim 2, Susumu teaches the plane-asymmetric arrangement of the hot zone as addressed above, but does not explicitly teaches that the plane-asymmetric arrangement of the hot zone is achieved by providing a cut portion in a part of a heat shield spaced from the surface of the silicon melt. However Fuerhoff teaches a method for growing a silicon crystal, wherein notches 117 (cut portion) are non-symmetrically provided in a part of a reflector 115 (heat shield) spaced from the surface of the silicon melt (figs 5 and 6, col 9 lines 44-65). Therefore it would have been obvious that one of ordinary skill in the art before In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Susumu as applied to claim 1 above, and further in view of Piotr Filar (US 20100288185 A1, “Filar”).
Regarding claim 3, Susumu teaches the plane-asymmetric arrangement of the hot zone as addressed above, but does not explicitly teaches that the plane-asymmetric arrangement of the hot zone is defined by changing a height of a part of a heat shield spaced from the surface of the silicon melt. However Filar teaches a method of controlling oxygen concentration in a silicon crystal, wherein a heat shield (provided in a hot zone) has a bottom cover 10 with different heights spaced from the surface of the silicon melt (figs 1-4 and 9-10, 0024-0032). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Susumu per teachings of Filar in order to control the oxygen concentration in the produced silicon single crystal (Filar 0008). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sasaki et al (US 20080127886 A1) teaches a method of pulling a single crystal, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714